DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an apparatus.
Group II, claim(s) 9-13, drawn to a method.
Group III, claim(s) 14-15, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a printer cooling apparatus of a three-dimensional printer, the printer cooling apparatus comprising: a shared air flow volume for cooling a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Usui (EP2620283 A1).
Usui teaches a printer cooling apparatus of a three-dimensional printer (temperature regulation system of a printer device; pg. 3 line 23), the printer cooling apparatus comprising: a shared air flow volume (see modified Figure 9 below) for cooling a plurality of internal printer components (wall panel 72 is cooled by the wind from the ventilation port 50, the top panel 73 and the mask holding frame 21… are also cooled, and the solder on the upper face of the mask M of the mask holding frame 21 is also cooled; pg. 7 line 19-21), the shared air flow volume comprising: a first air flow conduit (duct 61; see modified Figure 9 below) for cooling at least a first internal printer component of the plurality of internal printer components (see cooling of plurality of internal printer components as discussed above); and a second air flow conduit (duct 61; see modified Figure 9 below) for cooling at least a second internal printer component of the plurality of internal printer components (see cooling of plurality of internal printer components as discussed above), wherein the first air flow conduit and the second air flow conduit are arranged at least partially in parallel (see each 61 in Figure 9); and a single air inlet  .

    PNG
    media_image1.png
    563
    721
    media_image1.png
    Greyscale

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a printer cooling system comprising a common air reservoir, the common air reservoir being arranged to cool a plurality of printer subsystems, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Usui (EP2620283 A1). 
Usui teaches a printer cooling system (temperature regulation system; pg. 3 line 23) comprising a common air reservoir (air conditioner 60), the common air reservoir being arranged to cool a plurality of printer subsystems (via ventilation port 50; wall panel 72 is cooled by the wind from the ventilation port 50, the top panel 73 and the mask holding frame 21… are also cooled, and the solder on the upper face of the mask M of the mask holding frame 21 is also cooled; pg. 7 line 19-21).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a printer cooling system comprising a common air , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Usui (EP2620283 A1). 
Usui teaches a printer cooling system (temperature regulation system; pg. 3 line 23) comprising a common air reservoir (air conditioner 60), the common air reservoir being arranged to cool a plurality of printer subsystems (via ventilation port 50; wall panel 72 is cooled by the wind from the ventilation port 50, the top panel 73 and the mask holding frame 21… are also cooled, and the solder on the upper face of the mask M of the mask holding frame 21 is also cooled; pg. 7 line 19-21); and generating an air flow in the common cooling volume (see shared air flow volume in modified Figure 9 above) from a single air inlet (duct 63) to cool the plurality of printer subsystems (see plurality of printer subsystems discussed above).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743